COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00046-CV


Marcus Hernandez and Diane                  §   From the 342nd District Court
Hernandez
                                            §   of Tarrant County (342-283463-16)
v.
                                            §   June 21, 2018
Truck Insurance Exchange and
Team Health, Inc.                           §   Opinion by Chief Justice Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Appellees Truck Insurance Exchange and Team

Health, Inc. shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth